internal_revenue_service number release date index number -------------------------------------------- ------------------------------------------- --------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-154648-07 date april legend taxpayer -------------------------------------------- dear ----------- this replies to a letter_ruling request dated date submitted on your behalf by your authorized representative with regard to whether the first_retail_sale by taxpayer of certain mobile medical trailer units is subject_to tax under sec_4051 of the internal_revenue_code the code taxpayer manufactures mobile medical trailers and sells them at retail to end users the mobile medical trailers include mobile magnetic resonance imaging mri units mobile positron emission tomography computerized tomography pet ct units mobile computerized tomography ct units mobile cardiac catherization laboratory cath lab units and mobile mammography mammo units each mobile medical trailer is specially designed to house permanently installed medical equipment that serves the trailer’s intended use as an enclosed stationary shelter for providing medical examination and or diagnostic services the mobile medical trailers are transported on the highways to off-highway sites the trailers do not have compartments for carrying any loads that are unrelated to their functioning as mobile medical units the cost of taxpayer’s mobile medical unit is significantly more expensive than a freight trailer of the same size the mobile medical trailers are designed to protect sensitive electronics and medical equipment while in motion for example all electronic equipment and electronic cabinets are bolted to mounting steel or aluminum plates that are welded to the chassis and the trailers have a specially designed bolster plate installed on the front of each chassis to provide air-cushioning plr-154648-07 the chassis of each mobile medical trailer is custom designed further the material used for the body of each trailer varies according to the type of medical equipment the interior of each mobile medical trailer is divided into two sections a control room and a scan room the control room contains system components that support the trailer’s medical system as well as chairs and other items necessary for the operator of the equipment the scan room houses the medical imaging equipment and a patient waiting room the trailers include heat and air conditioning distribution systems electrical outlets lighting system a self-contained generator to supply power and lighting when other sources are not available and a water storage tank humidifier for maintaining proper humidity levels for the installed medical equipment the interior surface areas such as countertops work surfaces floors and walls are covered with materials that are easy to clean durable and in some cases hospital grade the trailers are equipped with lifts at the entrance that can accommodate a wheelchair the mobile medical trailers can be used as stand alone units or connected to a facility at an off-highway site the trailers can be located at the site for one or two days one or two years or as a permanent wing of a facility they are designed to be used only at sites that are specially prepared to accommodate the designs and functions of the trailer for example the site facility must have a built-in concrete support pad that meets certain measurements and must be prepared by a licensed structural or architectural engineer the site must also meet all local state and federal standards because of radioactivity or magnetic gauss fields associated with operating the medical and or diagnostic equipment installed in the trailers sec_4051 of the code imposes a tax on the first_retail_sale of among other things automobile truck chassis and bodies and truck trailer and semitrailer chassis and bodies sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l provides that a chassis or body is taxable only if it is sold for use as a component part of a highway vehicle as defined by sec_48_4061_a_-1 of the manufacturers and retailers excise_taxes regulations under sec_48_4061_a_-1 of the regulations highway vehicle includes any trailer or semi-trailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions however sec_7701 of the code provides that a trailer or semitrailer is not treated as a highway vehicle if it is specially designed to function only as an enclosed stationary shelter for the carrying on of an off-highway function at an off-highway site taxpayer submitted a detailed letter_ruling request to complement the factual discussion the letter_ruling request included two site planning guides an operator and service manual and pictures and drawings of the mobile medical trailers at issue the plr-154648-07 information provided by taxpayer highlights a number of specific features including design features that protect the electronic and medical equipment while in transit the use of different design components and materials based on the medical equipment installed in the trailer the interior floor_plan the use of materials that do not interfere with the equipment the cost and the stringent off-highway site planning requirements that indicate the mobile medical trailers meet the specially designed requirement of sec_7701 accordingly the mobile medical trailers are not highway vehicles because they are specially designed to function only as enclosed stationary shelters for the carrying on of an off-highway function at an off-highway site thus the first_retail_sale by taxpayer of the mobile medical trailer units is not subject_to tax under sec_4051 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely frank boland chief branch office of associate chief_counsel passthroughs special industries cc
